Citation Nr: 1619288	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  06-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 and September 1988 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for chloracne.

In July 2009, the Veteran appeared at a Travel Board hearing.  A transcript of that hearing is in the claims file.  The Veterans Law Judge who presided at that hearing retired prior to final adjudication of the claim.  The Veteran was offered an opportunity for an additional hearing and chose to accept it.  In August 2013, the Veteran appeared at another Travel Board hearing.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in October 2009, December 2010, June 2012, January 2014, July 2014, and May 2015 when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran was present in the Demilitarized Zone (DMZ) in Korea during the period when herbicides such as Agent Orange were used.
2.  A skin disability has not been shown to have been incurred in or the result of the Veteran's active duty military service. 


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2007 that provided information as to what evidence was required to substantiate the claim of service connection and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at the July 2009 and August 2013 hearings.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's prior remands in October 2009, December 2010, June 2012, and January 2014, and July 2014, the Veteran's outstanding medical records were sought and obtained and the Veteran was given additional opportunities to submit additional evidence and argument.  Most recently, following a May 2015 Board remand, VA attempted to schedule the Veteran for further VA examinations in relation to this claim; however, he failed to report for the examinations.  See 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran did not provide good cause as to why he did not appear for the scheduled examinations.  38 C.F.R. § 3.655 (2015).  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  See Wood, 1 Vet. App. at 193.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the RO complied with its duty to assist the Veteran by attempting to provide VA examinations, and another attempt to provide the VA examinations is not warranted.  The claim on appeal will be evaluated based on the evidence of record.  Thus, VA has complied with all of the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to whether the Veteran had any additional grounds for alleging entitlement to service connection.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2)  as interpreted in Bryant.
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Claimed Exposure to Agent Orange 

Exposure to certain herbicide agents, including the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  VA regulations also provide that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  The M21-1 includes a table showing those units (and other personnel) that the Department of Defense has identified as operating in or near the DMZ during the time period when herbicides were used.  See M21-1MR pt. IV, subpt. ii, ch. 2, sec. C.10.p.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran seeks service connection for a skin disability, which he asserts is the result of exposure to herbicides during his active duty service in the DMZ in Korea.  The Veteran was assigned to the 2nd Battalion, 32 Infantry Unit, as reflected in his military records, including his DD Form 214.  This unit is listed by the Department of Defense as a unit which was stationed along the DMZ in Korea.  The record, however, is clear that the Veteran's service in the military on active duty status ended in February 1968, approximately two months prior to the first use of herbicides in the DMZ.  Therefore, the Veteran did not serve in Korea between April 1968 and August 1971.  Accordingly, the Board finds the Veteran was not presumed exposed to Agent Orange based on his military service along the DMZ in Korea. 38 C.F.R. § 3.307(a)(6)(iv).

Although the Veteran testified that he was made to wear protective clothing along the DMZ, including suits to prevent the exposure to hazardous chemicals, there is no indication in the record that the chemicals allegedly involved were herbicides, to include Agent Orange or any of the "rainbow chemicals."  The Veteran testified that he presumed he was exposed to hazardous chemicals because of the protective gear he wore, but he did not specifically witness application of Agent Orange or other herbicides during his military service.  As a result of his admitted lack of firsthand knowledge of any herbicide use, the Veteran is not considered competent to testify that he was exposed to herbicides or other chemicals during his active duty service.   To the extent that the Veteran's testimony contradicts the official information provided by the Department of Defense, it is not considered credible as evidence of exposure to herbicides, including Agent Orange or any other "rainbow chemicals" during his period of active duty service along the DMZ in Korea.

Although the Veteran is not entitled to presumptive service connection for his enumerated disabilities based on exposure to herbicides, the other avenues for entitlement to service connection must still be explored.

The Veteran seeks service connection for a skin disability, which he has variously identified as a rash or chloracne.  Service treatment records show that he was treated for a rash, poison oak, contact dermatitis, pubic lice, venereal warts, and a possible fungal infection of the groin.  Treatment records during the appeals period also show that he has been variously treated for a rash, shingles, squamous cell carcinoma, and tinea cruris.

For example, an April 2012 VA treatment record shows that the Veteran presented for evaluation of spots on chin, forehead, and scalp.  Also, there was a scaly spot in the right ear behind tragus that he frequently manipulated.  There were also spots on his left hand and a rash in the groin that he reported recurred frequently.  The Veteran admitted to frequently scratching his forehead due to red bumps that occurred.  He had a large lesion on the chin that had since dried up and gone away.  He was diagnosed with a neoplasm not otherwise specified (NOS) behind right tragus with no evidence of malignancy, favor folliculitis/acne of the scalp, forehead, and chin, and intertrigo of groin.

A November 2012 VA treatment record indicates that the Veteran was first seen in the dermatology clinic in April of 2012 with multiple skin complaints including excoriations to forehead, groin rash and a scaly spot behind the tragus, which he manipulated and scratched.  He had also been using peroxide in the right ear since biopsy for pruritus.

During the Veteran's July 2009 Board hearing, he testified that at times, he had pimples all over his head and on other parts of his body, to include his genitalia and scalp.  See July 2009 Board Hearing Transcript, p. 15.  He also testified that he seemed to have a growth inside of his right ear.  Id.


Pursuant to a January 2014 Board remand, the Veteran was afforded a VA examination in March 2014 to determine whether it is at least as likely as not that he has a current chronic skin disability which was incurred in service or related to the skin conditions diagnosed in service.  The examiner was asked to specifically consider and discuss the history and symptomatology provided by the Veteran for both his conditions in service and any skin disabilities shown during the appeals period.  Upon examination, the examiner observed that on the Veteran's scalp and neck there were one to two papules that were raised and slightly red.  His groin and underarms showed normal skin with no evidence of tinea.   The VA examiner referenced diagnoses of intertrigo of the groin and folliculitis as noted in the Veteran's VA treatment records.  The examiner noted that the Veteran was claiming that such diagnoses were present in military service, but that he did not receive treatment.  The examiner found the Veteran to be a poor historian.  The examiner opined that it was less likely than not that his tinea and folliculitis were related to military service.  She reasoned that there was no evidence of such chronic skin conditions in military service and that VA treatment in April 2012 noted no ongoing chronic skin condition in military service.

Pursuant to a July 2014 Board remand, it was noted that the April 2012 VA treatment record referenced by the March 2014 examiner was not of record.  Accordingly, all outstanding VA treatment records were associated with the claims file, which revealed that the Veteran had been treated for additional skin conditions.  Subsequently, the Veteran was scheduled for a new VA examination in December 2014 to determine the etiology of any skin condition; however, the Veteran failed to report for the examination.  In correspondence received in February 2015, the Veteran reported that he did not receive notice of the examination date and requested that the examination be rescheduled.  He further noted that his phone was out of service and that all notices should be sent by mail.  Pursuant to a May 2015 Board remand, the Board found that the Veteran provided good case for failing to appear for the examination and directed that he be rescheduled for an examination; however, the Veteran failed to appear for the scheduled June 2015 VA examination and a later rescheduled August 2015 VA examination by the RO.  Evidence that could have been favorable to the Veteran's claim could not be obtained.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655.  Because the Veteran failed to appear for the scheduled VA examinations, the claim will be adjudicated based on the evidence of record as earlier mentioned.  

The Board finds that the Veteran has provided credible and competent statements regarding the development of a rash in service.  The service treatment records confirm that he was treated for a widespread rash on his body in August 1966.  He was also treated for several other skin conditions to include, poison oak, contact dermatitis, pubic lice, venereal warts, and a possible fungal infection of the groin.  This meets the requirement for evidence of in-service incurrence of a skin disability.

The final element required to establish entitlement to service connection is to show that there is a relationship between the Veteran's current diagnoses and active service.  Regrettably, a thorough review of the record reveals that there is no such evidence, and that service connection is not warranted.

There is no competent medical opinion that relates his current skin disabilities to active service.  The evidence of record does not suggest that the Veteran has a current skin disability that is related to his period of service.  The March 2014 VA examination report states that the examiner reviewed the Veteran's claims file.  The examiner opined that it was less likely than not that the Veteran's tinea and folliculitis were related to service.  In support of this opinion, she stated that there was no evidence of these chronic skin conditions in military service.  Moreover, current VA treatment in April 2012 did not indicate an ongoing chronic skin condition in military service. 

The only opinion in contrast to the above is that of the Veteran.  While he is credible and competent to identify observable skin conditions, such as rash, he has submitted no evidence in support of his assertions that a skin disability arose from his active duty service, to include as a result of herbicide exposure (which, as noted above, is not shown).  Nor is such a link suggested by any of the medical evidence of record.  The Board again points out that the Veteran failed to appear for a June 2015 VA examination and a later rescheduled August 2015 VA examination that were to address the medical matters raised by this issue.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim and the Board concludes that service connection for a skin disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A.          § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a skin disability, to include as due to herbicide exposure is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


